Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 1 of 14 PageID #: 22




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

                                                  Case No.: 1:20-cv-04726
  NATASHA GREGG,
                                                  ANSWER TO PLAINTIFF’S COMPLAINT
                         Plaintiff,

  v.

  SYNCHRONY FINANCIAL,

                         Defendant.

        Defendant Synchrony Bank, incorrectly named as Synchrony Financial (“Synchrony”), by

 and through its undersigned counsel, hereby Answers the Complaint (“Complaint”) of Plaintiff

 Natasha Gregg, and for its Answer and Defenses states as follows:

                                        INTRODUCTION

        1.      Answering Paragraph 1 of the Complaint, there are no factual averments.

 Therefore, no response is required. To the extent a response is required, Synchrony denies that it

 violated the FCRA and further denies that it is liable to Plaintiff under any theory of law for any

 alleged damages.

        2.      Answering Paragraph 2 of the Complaint, the allegations constitute conclusions of

 law to which no response is required. To the extent a response is required, Synchrony denies any

 allegation inconsistent with the plain language of the FCRA.

        3.      Answering Paragraph 3 of the Compliant, to the extent the allegations are directed

 to Synchrony, Synchrony denies the allegations and denies that it violated the FCRA. The

 remaining allegations in Paragraph 3 are not directed at Synchrony, and therefore, no response is

 required. To the extent that a response is required, Synchrony lacks knowledge or information

 sufficient to form a belief and therefore denies them.

        4.      Answering Paragraph 4 of the Complaint, Synchrony denies the allegations.
Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 2 of 14 PageID #: 23




                                  JURISDICTION AND VENUE

         5.     Answering Paragraph 5 of the Complaint, the allegations constitute conclusions of

 law to which no response is required. To the extent a response is required, Synchrony lacks

 sufficient information or knowledge to admit or deny the allegations and, on that basis, denies

 them.

         6.     Answering Paragraph 6 of the Complaint, the allegations constitute conclusions of

 law to which no response is required. To the extent a response is required, Synchrony lacks

 sufficient information or knowledge to admit or deny the allegations and, on that basis, denies

 them.

                                              PARTIES

         7.     Answering Paragraph 7 of the Complaint, Synchrony lacks sufficient knowledge or

 information to form a belief as to the truth of the allegations regarding Plaintiff’s residence and on

 that basis, denies them.

         8.     Answering Paragraph 8 of the Complaint, the allegations constitute conclusions of

 law to which no response is required. To the extent a response is required, Synchrony lacks

 sufficient information or knowledge to admit or deny the allegations and, on that basis, denies

 them.

         9.     Answering Paragraph 9 of the Complaint, the allegations constitute conclusions of

 law to which no response is required. To the extent a response is required, Synchrony lacks

 sufficient information or knowledge to admit or deny the allegations and, on that basis, denies

 them.

         10.    Answering Paragraph 10 of the Complaint, Synchrony denies the allegations and

 denies it violated the FCRA.




                                                 -2-
Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 3 of 14 PageID #: 24




                            GENERAL FACTUAL ALLEGATIONS

        11.     Answering Paragraph 11 of the Complaint, Synchrony lacks sufficient information

 or knowledge to admit or deny the allegations and, on that basis, denies them.

        12.     Answering Paragraph 12 of the Complaint, Synchrony lacks sufficient information

 or knowledge to admit or deny the allegations and, on that basis, denies them.

        13.     Answering Paragraph 13 of the Complaint, Synchrony lacks sufficient information

 or knowledge to admit or deny the allegations and, on that basis, denies them.

        14.     Answering Paragraph 14 of the Complaint, Synchrony lacks sufficient information

 or knowledge to admit or deny the allegations and, on that basis, denies them.

        15.     Answering Paragraph 15 of the Complaint, Synchrony lacks sufficient information

 or knowledge to admit or deny the allegations and, on that basis, denies them. By way of further

 response, Synchrony denies that it has furnished inaccurate information with respect to Plaintiff.

        16.     Answering Paragraph 16 of the Complaint, Synchrony lacks sufficient information

 or knowledge to admit or deny the allegations and, on that basis, denies them.

        17.     Answering Paragraph 17 of the Complaint, Synchrony lacks sufficient information

 or knowledge to admit or deny the allegations and, on that basis, denies them.

        18.     Answering Paragraph 18 of the Complaint, Synchrony lacks sufficient information

 or knowledge to admit or deny the allegations and, on that basis, denies them. By way of further

 response, Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from

 any of the CRAs.

        19.     Answering Paragraph 19 of the Complaint, Synchrony lacks sufficient information

 or knowledge to admit or deny the allegations and, on that basis, denies them.

        20.     Answering Paragraph 20 of the Complaint, Synchrony lacks sufficient information

 or knowledge to admit or deny the allegations and, on that basis, denies them.


                                                -3-
Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 4 of 14 PageID #: 25




        21.    Answering Paragraph 21 of the Complaint, Synchrony lacks sufficient information

 or knowledge to admit or deny the allegations and, on that basis, denies them. By way of further

 response, Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from

 any of the CRAs.

        22.    Answering Paragraph 22 of the Complaint, Synchrony lacks sufficient information

 or knowledge to admit or deny the allegations and, on that basis, denies them. By way of further

 response, Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from

 any of the CRAs.

        23.    Answering Paragraph 23 of the Complaint, the allegations constitute conclusions

 of law to which no response is required. To the extent that a response is required, Synchrony

 denies any allegation inconsistent with the plain language of the FCRA. By way of further

 response, Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from

 any of the CRAs.

        24.    Synchrony denies the allegations in Paragraph 24. By way of further response,

 Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from any of

 the CRAs.

        25.    Synchrony denies the allegations in Paragraph 25. By way of further response,

 Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from any of

 the CRAs.

        26.    Synchrony denies the allegations in Paragraph 26. By way of further response,

 Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from any of

 the CRAs.




                                              -4-
Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 5 of 14 PageID #: 26




        27.     Answering Paragraph 27, the allegations are denied. By way of further response,

 Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from any of

 the CRAs.

        28.     Answering Paragraph 28, the allegations are denied. By way of further response,

 Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from any of

 the CRAs.

        29.     Synchrony denies the allegations in Paragraph 29. By way of further response,

 Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from any of

 the CRAs, and further denies that it furnished information concerning Plaintiff relating to a “Guitar

 Center” account.

        30.     Synchrony denies the allegations in Paragraph 30. By way of further response,

 Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from any of

 the CRAs, and further denies that it furnished information concerning Plaintiff relating to a “Guitar

 Center” account.

        31.     Answering Paragraph 31 of the Complaint, Synchrony lacks sufficient knowledge

 or information to form a belief as to the truth of the allegations and on that basis, denies them. By

 way of further response, Synchrony denies that it ever received a dispute from Plaintiff by way of

 an ACDV from any of the CRAs.

        32.     Answering Paragraph 32 of the Complaint, Synchrony lacks sufficient knowledge

 or information to form a belief as to the truth of the allegations and on that basis, denies them. By

 way of further response, Synchrony denies that it ever received a dispute from Plaintiff by way of

 an ACDV from any of the CRAs.




                                                 -5-
Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 6 of 14 PageID #: 27




        33.     Answering Paragraph 33 of the Complaint, Synchrony denies the allegations. By

 way of further response, Synchrony denies that it ever received a dispute from Plaintiff by way of

 an ACDV from any of the CRAs.

        34.     Answering Paragraph 34 of the Complaint, Synchrony lacks sufficient knowledge

 or information to form a belief as to the truth of the allegations and on that basis, denies them. By

 way of further response, Synchrony denies that it ever received a dispute from Plaintiff by way of

 an ACDV from any of the CRAs.

        35.     Answering Paragraph 35 of the Complaint, Synchrony denies the allegations. By

 way of further response, Synchrony denies that it ever received a dispute from Plaintiff by way of

 an ACDV from any of the CRAs.

        36.     Answering Paragraph 36 of the Complaint, Synchrony denies the allegations. By

 way of further response, Synchrony denies that it ever received a dispute from Plaintiff by way of

 an ACDV from any of the CRAs.

        37.     Answering Paragraph 37 of the Complaint, Synchrony lacks sufficient knowledge

 or information to form a belief as to the truth of the allegations and on that basis, denies them. By

 way of further response, Synchrony denies that it ever received a dispute from Plaintiff by way of

 an ACDV from any of the CRAs.

        38.     Answering Paragraph 38 of the Complaint, Synchrony lacks sufficient knowledge

 or information to form a belief as to the truth of the allegations and on that basis, denies them. By

 way of further response, Synchrony denies that it ever received a dispute from Plaintiff by way of

 an ACDV from any of the CRAs.




                                                 -6-
Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 7 of 14 PageID #: 28




        39.     Answering paragraph 39 of the Complaint, Synchrony denies the allegations. By

 way of further response, Synchrony denies that it ever received a dispute from Plaintiff by way of

 an ACDV from any of the CRAs.

        40.     Answering Paragraph 40 of the Complaint, Synchrony denies the allegations. By

 way of further response, Synchrony denies that it ever received a dispute from Plaintiff by way of

 an ACDV from any of the CRAs.

                                            COUNT I
                         Violations of the FCRA, 15 U.S.C. § 1681s-2(b)

        41.     Answering Paragraph 41 of the Complaint, Synchrony repeats and re-alleges each

 of the answers to Paragraphs 1 through 40 as set forth above, as though each was set forth in full.

        42.     Answering Paragraph 42 of the Complaint, the allegations constitute conclusions

 of law to which no response is required. To the extent a response is required, Synchrony denies

 any allegation inconsistent with the plain language of the FCRA. By way of further response,

 Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from any of

 the CRAs.

        43.     Answering Paragraph 43 of the Compliant, Plaintiff constitute conclusions of law,

 and therefore no further response is required. To the extent a response is required, Synchrony

 denies any allegation inconsistent with the plain language of the FCRA.

        44.     Synchrony denies the allegations in Paragraph 44. By way of further response,

 Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from any of

 the CRAs.

        45.     Synchrony denies the allegations in Paragraph 45. By way of further response,

 Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from any of

 the CRAs.



                                                -7-
Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 8 of 14 PageID #: 29




        46.     Synchrony denies the allegations in Paragraph 46. By way of further response,

 Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from any of

 the CRAs.

        47.     Answering Paragraph 47, the allegations are denied. By way of further response,

 Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from any of

 the CRAs.

        48.     Answering Paragraph 48, the allegations are denied. By way of further response,

 Synchrony denies that it ever received a dispute from Plaintiff by way of an ACDV from any of

 the CRAs.

        49.     Answering Paragraph 49, the allegations are denied. By way of further response,

 Synchrony denies that Plaintiff is entitled to any relief claimed in the Complaint, or any relief

 whatsoever.

        50.     Answering Paragraph 50, the allegations constitute conclusions of law, and

 therefore no further response is required. To the extent a response is required, Synchrony denies

 the allegations in the paragraph. By way of further response, Synchrony denies that Plaintiff is

 entitled to any relief claimed in the Complaint, or any relief whatsoever.

        51.     Answering the allegations in Paragraph 51, the allegations constitute conclusions

 of law, and therefore no further response is required. To the extent a response is required,

 Synchrony denies the allegations in the paragraph. By way of further response, Synchrony denies

 that it ever received a dispute from Plaintiff by way of an ACDV from any of the CRAs.

        52.     Answering the allegations in Paragraph 52, the allegations constitute conclusions

 of law, and therefore no further response is required. To the extent a response is required,

 Synchrony denies to the extent they misstate applicable law, and denies that it violated the FCRA




                                                -8-
Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 9 of 14 PageID #: 30




 in any way. By way of further response, Synchrony denies that it ever received a dispute from

 Plaintiff by way of an ACDV from any of the CRAs.

         53.    Answering Paragraph 53, Synchrony lacks sufficient knowledge or information to

 form a belief as to the truth of the allegations and on that basis, denies them. Answering further,

 Synchrony denies that it violated the FCRA. By way of further response, Synchrony denies that

 it ever received a dispute from Plaintiff by way of an ACDV from any of the CRAs.

         54.    Answering Paragraph 54, the allegations constitute conclusions of law, and

 therefore no further response is required. To the extent a response is required, Synchrony denies

 the allegations in the paragraph. By way of further response, Synchrony denies that Plaintiff is

 entitled to any relief claimed in the Complaint, or any relief whatsoever.

                                          JURY DEMAND

         Synchrony states that this paragraph is a demand by the Plaintiff for a jury trial, to which

 no response is required.

                                      PRAYER FOR RELIEF

         Synchrony denies that Plaintiff is entitled to the relief requested or any relief whatsoever.

                                             DEFENSES

         Synchrony hereby alleges the following separate and distinct defenses without conceding

 that it necessarily bears the burden of proof or persuasion on any of the same.

                                         FIRST DEFENSE

                                  (No Receipt of Notice of Dispute)

         Any obligations Synchrony allegedly had under §1681s-2(b) of the FCRA were never

 triggered because Synchrony did not receive a notice of dispute from any CRA with respect to

 Plaintiff.




                                                 -9-
Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 10 of 14 PageID #: 31




                                       SECOND DEFENSE
                                      (Failure to State a Claim)

        The Complaint, and each claim therein, fails to set forth facts sufficient to state a claim

 against Synchrony.

                                        THIRD DEFENSE
                                            (Waiver)

        Plaintiff’s claims are barred by the equitable doctrine of waiver.

                                       FOURTH DEFENSE
                                       (Statute of Limitations)

        Plaintiff’s claims are barred in whole or in part by the applicable statute of limitations.

                                       FIFTH DEFENSE
                        (Consistent with Law and Applicable Regulations)

        The Complaint and each claim set forth therein are barred because Synchrony’s conduct

 was consistent with all applicable laws and regulations.

                                        SIXTH DEFENSE
                                           (Good Faith)

        Plaintiff’s claims are barred because Synchrony’s conduct was at all times undertaken in

 good faith.

                                      SEVENTH DEFENSE
                                          (Mistake)

        Any alleged acts or omissions of Synchrony that give rise to Plaintiff’s claims are the result

 of innocent mistake and/or bona fide error despite reasonable procedures implemented by

 Synchrony.




                                                - 10 -
Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 11 of 14 PageID #: 32




                                       EIGHTH DEFENSE
                                         (No Causation)

        Plaintiff is barred, in whole or in part, from recovering from Synchrony on any of Plaintiff’s

 claims because there is no causal relationship between any injury alleged to have been suffered

 and any act of Synchrony.

                                        NINTH DEFENSE
                                         (Fault of Plaintiff)

        If Plaintiff suffered or sustained any loss, injury, damage or detriment, the same was

 directly and proximately caused and contributed to by the breach, conduct, acts, omissions,

 activities, carelessness, recklessness, negligence, and/or intentional misconduct of Plaintiff, and

 not by Synchrony.

                                        TENTH DEFENSE
                                         (Fault of Others)

        If Plaintiff suffered or sustained any loss, injury, damage or detriment, the same was

 directly and proximately caused and contributed to by the breach, conduct, acts, omissions,

 activities, carelessness, recklessness, negligence, and/or intentional misconduct of others, and not

 by Synchrony.

                                     ELEVENTH DEFENSE
                                        (No Damages)

        Plaintiff did not suffer any damages.

                                      TWELFTH DEFENSE
                                      (Speculative Damages)

        Plaintiff’s alleged damages are speculative and not capable of being determined with

 reasonable certainty.




                                                - 11 -
Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 12 of 14 PageID #: 33




                                    THIRTEENTH DEFENSE
                                         (Mitigation)

        Plaintiff’s claims are barred, in whole or in part, by the failure to exercise reasonable care

 to mitigate Plaintiff’s alleged damages, if any.

                                    FOURTEENTH DEFENSE
                                      (No Concrete Injury)

        Plaintiff suffered no actual “concrete” injury and therefore lacks Article III standing.

 Spokeo, Inc. v. Robins, 136 S.Ct. 1540 (2016).

                                     FIFTEENTH DEFENSE
                                           (Truth)

        Plaintiff’s claims are barred because the information reported by Synchrony was true and

 accurate.

                                     SIXTEENTH DEFENSE
                                          (Arbitration)

        Some or all of Plaintiff’s claims may be subject to arbitration in accordance with the terms

 and conditions of the account and Synchrony reserves the right to compel arbitration pursuant to

 the terms and conditions of the applicable contractual agreements and/or account terms and

 conditions.

                                   SEVENTEENTH DEFENSE
                                  (Additional Defenses Reserved)

        Synchrony has insufficient knowledge or information upon which to form a belief as to

 whether it may have additional, as yet unstated, defenses available. Synchrony expressly reserves

 the right to assert additional defenses in the event that discovery indicates that such defenses are

 appropriate.




                                                - 12 -
Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 13 of 14 PageID #: 34




          WHEREFORE, Synchrony respectfully requests the dismissal of the Complaint with

  prejudice and awarding costs of suit, including attorneys’ fees and costs, and all other and further

  relief that this Court may deem just and equitable.



 Dated:          New York, New York
                 December 4, 2020
                                                          REED SMITH LLP


                                                          By: /s/ Avery I. Normyle
                                                          Avery I. Nagy-Normyle, Esq.
                                                          REED SMITH LLP
                                                          599 Lexington Avenue, 22nd Floor
                                                          New York, NY 10022
                                                          Telephone: (212) 521-5400
                                                          Fax: (212) 521-5450
                                                          anormyle@reedsmith.com

                                                          Counsel for Defendant Synchrony Bank




                                                 - 13 -
Case 1:20-cv-04726-MKB-RER Document 10 Filed 12/04/20 Page 14 of 14 PageID #: 35




                                     CERTIFICATE OF SERVICE

        I hereby certify that on December 4, 2020 I caused a true and correct copy of the forgoing

 to be served via the CM/ECF system, which will send notification of such filing to the e-mail

 address of all counsel of record.



                                             By: /s/ Avery I. Normyle
                                             Avery I. Nagy-Normyle, Esq.
                                             REED SMITH LLP
                                             599 Lexington Avenue, 22nd Floor
                                             New York, NY 10022
                                             Telephone: (212) 521-5400
                                             Fax: (212) 521-5450
                                             anormyle@reedsmith.com

                                             Counsel for Defendant Synchrony Bank




                                              - 14 -
